Citation Nr: 1402445	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral visual impairment.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety and major depression.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the November 2013 Board hearing that he requested a withdrawal of his appeal for the issues of entitlement to service connection for bilateral visual impairment and asthma.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for bilateral visual impairment and asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in November 2013 that he wished to withdraw the claims of entitlement to service connection for bilateral visual impairment and asthma.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to service connection for a bilateral visual impairment and asthma.



REMAND

The Veteran contends that he has a psychiatric disability to include PTSD or an anxiety disorder and major depression as result of military service.  Specifically, he asserts that his current psychiatric disabilities are the result of being involved in a motor vehicle accident during service and witnessing a gruesome injury of another service member during training.  VA treatment records indicate that the Veteran has a current diagnosis of PTSD, major depressive disorder and substance abuse.  However, it is unclear whether his psychiatric disorders are related to the alleged in-service event of being involved in a jeep accident and/or witnessing a gruesome injury during training.  In light of the foregoing, the Board finds that the Veteran should be provided with a VA examination and opinion.

Furthermore, the Veteran testified at the November 2013 Board hearing that he received treatment at the VA Boston Health Care System, Jamaica Plain Division from 1990 to 2003.  These records are not associated with the claims file.  Thus, a remand is necessary in order to attempt to obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records from the VA Boston Health Care System from 1990 to 2003 and from November 2013 to the present.  If the Veteran indicates that he has received additional private treatment for a psychiatric disorder, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran with a VA psychiatric examination by a VA psychologist or psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

a. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the Veteran's PTSD is at least as likely as not (i.e., a 50 percent probability or greater) related to the alleged stressors of being involved in a jeep accident and witnessing an injury of another service member during training.

b. If the examiner determines that the Veteran does not have PTSD, he or she must address the VA treatment records that document a current diagnosis of PTSD and any other additional treatment records that may be associated with the record that reflects the diagnosis of PTSD.  

c. If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise related to the Veteran's active military service to include the alleged involvement in a jeep accident and witnessing an injury of another service member during training.

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


